995 So. 2d 572 (2008)
WELLINGTON REGIONAL MEDICAL CENTER, INC., Appellant,
v.
Janell COBLE and David Coble, as natural parents and legal guardians of Jory Coble, a minor, and individually, Florida Birth-Related Neurological Injury Compensation Association, and OB/GYN Specialists of the Palm Beaches, Appellees.
No. 1D07-2818.
District Court of Appeal of Florida, First District.
October 10, 2008.
Rehearing Denied December 3, 2008.
Matthew D. Klein, Nancy W. Gregoire, and Richard T. Woulfe of Bunnell Woulfe Kirschbaum Keller McIntyre Gregoire & Klein, P.A., Fort Lauderdale, for Appellant.
Gary Cohen of Grossman Roth, P.A., Boca Raton, and Joel S. Perwin of Joel S. Perwin, P.A., Miami, for Appellees Janell Coble and David Coble; Asad Ba-Yunis of Lubell & Rosen, Fort Lauderdale, for Appellee OB/GYN Specialists of the Palm Beaches; and David W. Black, Plantation, and Tana Storey, Kelly B. Plante, and Wilbur E. Brewton of Brewton Plante, P.A., Tallahassee, for Appellee Florida Birth Related Neurological Injury Compensation Association.
PER CURIAM.
AFFIRMED. See Board of Regents of State of Fla. v. Athey By and Through Athey, 694 So. 2d 46 (Fla. 1st DCA), approved, University Medical Center, Inc. v. Athey, 699 So. 2d 1350 (Fla.1997). See also, Weeks v. Florida Birth-Related Neurological, 977 So. 2d 616 (Fla. 5th DCA), rev. denied, Florida Birth-Related Neurological Injury Compensation Ass'n v. Weeks, 987 So. 2d 80 (Fla.2008); Northwest Medical Center, Inc. v. Ortiz, 920 So. 2d 781 (Fla. 4th DCA 2006), rev. denied, 966 So. 2d 967 (Fla.2007); University of Miami v. Ruiz, 916 So. 2d 865 (Fla. 3d DCA 2005), rev. dism'd, 948 So. 2d 723 (Fla.2007). But see, Bayfront Medical Center v. Florida Birth-Related Neurological Injury Compensation Ass'n, 982 So. 2d 704 (Fla. 2d DCA 2008); All Children's Hosp., Inc. v. Department of Administrative Hearings, 989 So.2d (Fla. 2d DCA 2008).
BARFIELD, ALLEN, and THOMAS, JJ., concur.